ICJ_067_GulfOfMaine_CAN_USA_1982-01-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 20 JANUARY 1982

CONSTITUTION OF CHAMBER

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 20 JANVIER 1982

CONSTITUTION DE CHAMBRE
Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Constitution of Chamber, Order of 20 January 1982,
I. C.J. Reports 1982, p. 3.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
constitution de chambre, ordonnance du 20 janvier 1982,
CIJ, Recueil 1982, p. 3.

 

Sales number 47 1
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNEE 1982 1982
20 janvier
Rôle général
20 janvier 1982 n° 67

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE
CONSTITUTION DE CHAMBRE

Présents : M. ELIAS, Président en exercice ; MM. FORSTER, GROS, LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO,
SETTE-CAMARA, EL-KHANI, SCHWEBEL, juges; M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Apres délibéré en chambre du conseil,

Vu les articles 26, paragraphe 2, 31 et 48 de son Statut et les articles 17
et 18 de son Réglement,

Rend l'ordonnance suivante :

1. Considérant que, par lettre conjointe du 25 novembre 1981 déposée
au Greffe de la Cour le même jour, les ambassadeurs du Canada et des
Etats-Unis d'Amérique aux Pays-Bas ont transmis au Greffier la copie
certifiée conforme d’un compromis daté du 29 mars 1979 et ultérieurement
amendé, par lequel le Canada et les Etats-Unis d’ Amérique sont convenus
de soumettre à une chambre de la Cour, devant être constituée confor-
mément à l’article 26, paragraphe 2, et à l’article 31 du Statut, une question
relative au tracé de la frontière maritime unique divisant le plateau
continental et les zones de pêche des deux Parties dans la région du golfe du
Maine ;
GOLFE DU MAINE (ORDONNANCE 20 I 82) 4

2. Considérant que ledit compromis stipule qu’il entrera en vigueur a la
même date qu'un traité entre les Parties visant à soumettre au règlement
obligatoire le différend relatif à la délimitation de la frontière maritime
dans la région du golfe du Maine, signé le 29 mars 1979 ; et que les
ambassadeurs du Canada et des Etats-Unis d'Amérique ont joint à leur
lettre au Greffier susmentionnée des copies certifiées conformes de ce
traité et du procès-verbal de l'échange des instruments de ratification y
relatifs, qui a eu lieu à Ottawa le 20 novembre 1981 ;

3. Considérant que dans ladite lettre les deux ambassadeurs ont indiqué
que MM. Léonard H. Legault et Davis R. Robinson étaient respective-
ment désignés comme agents du Canada et des Etats-Unis d'Amérique en
l'affaire ;

4. Considérant que l’article I du compromis prévoit la saisine d’« une
chambre de la Cour internationale de Justice, composée de cinq personnes
et constituée, après consultation avec les Parties, en application du para-
graphe 2 de l’article 26 et de l’article 31 du Statut de la Cour et confor-
mément aux dispositions du présent compromis » ;

5. Considérant que les Parties ont été dûment consultées au sujet de la
composition de la chambre envisagée dans les conditions prévues à l’ar-
ticle 26, paragraphe 2, du Statut et à l’article 17, paragraphe 2, du Règle-
ment ;

6. Considérant que, dans leur lettre susmentionnée du 25 novembre
1981, les deux ambassadeurs ont fait connaître à la Cour que, celle-ci
ne comptant pas sur son siège de juge de nationalité canadienne, le
Gouvernement du Canada se proposait de désigner un juge ad hoc
pour siéger en l’affaire en application de l’article 31, paragraphe 2, du
Statut ;

7. Considérant que le 18 décembre 1981 le Président en exercice de la
Cour a fait tenir aux agents des deux Parties la lettre ci-après :

« Faisant référence à la réunion tenue dans mon bureau le mardi
15 décembre 1981 aux fins de la consultation destinée à s'informer des
vues des Parties, prévue à l’article 17, paragraphe 2, du Règlement de
la Cour, au sujet de la composition de la chambre dont la constitution
a été demandée pour connaître de l'affaire de la Délimitation de la
frontière maritime dans la région du golfe du Maine, j'ai l'honneur de
vous faire savoir qu’à une séance de la Cour tenue le mercredi 16 dé-
cembre 1981 j'ai dûment rendu compte des vues présentées à cet égard
par les Parties.

Durant ladite séance, la Cour a étudié le compromis que les Gou-
vernements du Canada et des Etats-Unis d'Amérique lui ont notifié le
25 novembre 1981, ainsi que les autres documents joints à cette noti-
fication. Au cours de l'échange de vues qui a suivi, divers membres de
la Cour ont évoqué certains problèmes qui leur paraissaient de nature
à soulever des difficultés, en raison notamment d'éventuelles incom-
patibilités avec le Statut et le Règlement. A l'issue de la discussion, ila
été décidé que j’inviterais les agents des deux Parties à donner par écrit

5
GOLFE DU MAINE (ORDONNANCE 20 I 82) 5

à la Cour des explications ou éclaircissements complémentaires sur les
points suivants :

1. Comment concilier la disposition de l’article III du traité du
29 mars 1979 envisageant que les vacances à la chambre soient pour-
vues « d’une manière que les Parties jugent acceptable » avec les
dispositions de l’article 26 du Statut et de l’article 17, paragraphe 3
(dernière phrase), et de l’article 18, paragraphe 1, du Règlement ?

2. L’attention de la Cour a été appelée sur la dernière phrase de
Particle I du traité du 29 mars 1979 et l’article VI, paragraphe | a), du
compromis, en vertu desquels la notification du nom du juge ad hoc
déterminerait la constitution de la chambre et la date du commence-
ment du délai pour le dépôt des mémoires des Parties, bien qu’une
chambre soit établie par la Cour et que la notification du nom du juge
ad hoc n’épuise pas toutes les exigences de l’article 31 du Statut et de
Particle 35 du Règlement.

3. Selon les deux gouvernements, quelle est la relation entre l’ar-
ticle H, paragraphe 4, du compromis et l’article 27 du Statut de la
Cour ?

4, L'article VII, paragraphe 2, du compromis en vertu duquel la
décision de la chambre (qui d’après l’article 27 du Statut « sera consi-
dérée comme rendue par la Cour ») pourra être réexaminée par une
« tierce partie », de sorte que ce serait la décision de cette « tierce
partie » et non celle de la Cour que les Parties tiendraient pour
obligatoire, n’est-il pas d’un effet contraire aux articles 59 et 60 du
Statut ?

La Cour apprécierait que votre réponse à la présente lettre soit à sa
disposition quand elle se réunira vers le 13 janvier 1982 pour un
nouvel examen de l’affaire et pour discuter la question qui faisait
l’objet de mon rapport sur notre réunion du 15 décembre. »

8. Considérant que la lettre suivante des ambassadeurs des deux Parties
à La Haye, portant la date du 6 janvier 1982, est parvenue au Greffe le
8 janvier 1982 :

« Les Parties à l'affaire de la délimitation de la frontière maritime
dans la région du golfe du Maine ont l'honneur de répondre comme
suit aux quatre questions posées dans votre lettre n° 67464, du 18 dé-
cembre 1981.

Les Parties tiennent tout d’abord à rappeler qu’après avoir procédé
à des consultations officieuses avec l’ancien Président de la Cour,
sir Humphrey Waldock, au cours des négociations relatives au traité
du 29 mars 1979 et au compromis y annexé, elles ont incorporé dans
ces instruments certaines suggestions faites par sir Humphrey, afin de
veiller à ce que le traité et le compromis soient compatibles à tous
égards avec le Statut de la Cour et avec son Règlement. Ces consul-

6
GOLFE DU MAINE (ORDONNANCE 20 I 82) 6

tations avec la Cour se sont prolongées pendant l’année écoulée grâce
à plusieurs rencontres avec vous-même et avec le Greffier. Les Parties
considèrent que le traité et le compromis sont pleinement compatibles
avec le Statut de la Cour et avec son Règlement, et réitèrent leur
demande tendant à ce que la chambre proposée soit constituée avant
le commencement du mandat des membres de la Cour qui ont été
nommés lors de l'élection triennale de 1981.

Les questions et les réponses annoncées ci-dessus sont les sui-
vantes :

1. « Comment concilier la disposition de l’article III du traité du
29 mars 1979 envisageant que les vacances à la chambre soient
pourvues « d’une manière que les Parties jugent acceptable »
avec les dispositions de l’article 26 du Statut et de l’article 17,
paragraphe 3 (dernière phrase), et de l’article 18, paragraphe 1,
du Règlement ? »

L'article IJ du traité est pleinement compatible avec le Statut
de la Cour et avec le Règlement. L’intention des Parties a tou-
jours été que toute vacance à la chambre soit pourvue d’une
manière conforme au Statut et au Règlement. Les procédures
énoncées aux articles 17 et 18 du Règlement disposent que les
vues des Parties leur sont demandées, et prévoient le cas d’élec-
tion subséquente par la Cour si une vacance se produit en raison
de l'absence d’un membre de la Cour qui n’est de la nationalité
d’aucune des Parties. L'article III du traité ne fait en rien obs-
tacle à l'application de ces dispositions. I] précise simplement les
circonstances dans lesquelles les Parties peuvent exercer leur
droit de dénoncer le compromis et, conformément à l’article 88
du Règlement, de se désister de l’instance devant la Cour.

Les Parties font remarquer que leur droit de dénoncer le
compromis, mentionné plus haut, est inscrit dans le traité, lequel
a été communiqué à la Cour à titre d’information. A la différence
du compromis, le traité n’a pas été notifié à la Cour en appli-
cation de l’article 40 du Statut, et il n’appelle donc aucune
décision de la Cour. Pour ce qui est de l’application de l’ar-
ticle III du traité, les Parties considèrent qu’elles demanderaient
conjointement l'élection d’un membre de la Cour pour pourvoir
à toute vacance qui se produirait parmi les juges qui n’ont pas la
nationalité de l’une ou l’autre Partie, et que l’une et l’autre
Parties auraient la possibilité de dénoncer le compromis si l’issue
de l'élection n’était pas conforme à cette demande conjointe.

2. « L’attention de la Cour a été appelée sur la dernière phrase
de Particle I du traité du 29 mars 1979 et l’article VI, para-
graphe 1 a), du compromis, en vertu desquels la notification du
nom du juge ad hoc déterminerait la constitution de la chambre
et la date du commencement du délai pour le dépôt des mé-

7
GOLFE DU MAINE (ORDONNANCE 20 I 82) 7

moires des Parties, bien qu’une chambre soit établie par la Cour
et que la notification du nom du juge ad hoc n’épuise pas toutes
les exigences de l’article 31 du Statut et de l’article 35 du Règle-
ment. »

Aux termes de Particle I du traité, « la chambre ... est réputée
avoir été constituée lorsque le Greffier de la Cour a été notifié du
nom du juge ad hoc ou des noms des juges ad hoc ». Le but et
l'effet pratique de cette formule sont de fixer une date de réfé-
rence pour le calcul du délai de six mois prévu à l’article II du
traité. Cela n’affecte pas le pouvoir de la Cour d’interpréter et
d’appliquer son Statut et son Régiement en ce qui concerne
la constitution de la chambre, y compris l’article 31 du Statut
et l’article 35 du Règlement. De même, l’article VI, para-
graphe 1 a), du compromis reflète un accord entre les Parties
pour demander à la chambre de fixer un certain délai pour le
dépôt des mémoires. Un tel accord entre les Parties est compa-
tible avec le Statut de la Cour, avec son Règlement et avec sa
pratique. La date de la notification du nom du juge ad hoc a été
choisie par les Parties, parce que c’est une formule commode
pour déterminer le délai qui doit être ainsi demandé. Cette
clause n’entrave pas l'application du Statut ni du Règlement,
et en particulier ne fait pas obstacle au pouvoir de la Cour ou
du Président de fixer des délais pour le dépôt des mémoires,
conformément aux articles 44 et 92 du Règlement ou à toute
autre disposition applicable.

. «Selon les deux gouvernements, quelle est la relation entre
Particle II, paragraphe 4, du compromis et l’article 27 du Statut
de la Cour ? »

Ces dispositions du Statut et du compromis sont 4 la fois
compatibles et complémentaires. Aux termes de l’article 27 du
Statut, l’arrêt rendu par la chambre « sera considéré comme
rendu par la Cour ». L’article IT, paragraphe 4, du compromis
dispose que la décision rendue par la chambre en vertu du méme
article — décision qui, d’après le Statut, doit être considérée
comme un arrêt de la Cour internationale de Justice — sera tenue
pour définitive et obligatoire par les Parties. Le lien entre les
deux dispositions est donc clair et sans équivoque : la décision
rendue par la chambre en vertu de l’article II du compromis sera
une décision définitive et obligatoire de la Cour internationale
de Justice. Peut-être l’article II, paragraphe 4, du compromis
n'est-il pas juridiquement nécessaire, puisque le Statut rend déjà
la décision de la chambre obligatoire pour les Parties ; mais ce
texte est utile à l'information des milieux nationaux, qui peuvent
ne pas connaître le Statut de la Cour.
GOLFE DU MAINE (ORDONNANCE 20 I 82) 8

4. « L'article VII, paragraphe 2, du compromis, en vertu duquel la
décision de la chambre (qui d’après l’article 27 du Statut « sera
considérée comme rendue par la Cour ») pourra être réexaminée
par une « tierce partie », de sorte que ce serait la décision de cette
« tierce partie » et non celle de la Cour que les Parties tiendraient
pour obligatoire, n’est-il pas d’un effet contraire aux articles 59
et 60 du Statut ? »

Le compromis ne prévoit aucun réexamen par une tierce
partie de la décision de la chambre de la Cour internationale de
Justice. Cette décision sera finale et sans appel, conformément
aux articles 27, 59 et 60 du Statut.

L'article VII du compromis porte sur une question entière-
ment différente, à savoir l’éventuelle extension vers le large de la
frontière maritime, en prolongation du segment tracé par la
chambre. L’article II du compromis définit la zone à l’intérieur
de laquelle il est demandé à la chambre de fixer la limite vers le
large de la frontiére a tracer en vertu de cet article. L’article VII
prévoit la possibilité de prolonger la frontière en question au-
dela de ce point final, soit par voie d’accord entre les Parties, soit
par recours aux procédures de réglement par tierce partie. Etant
donné que l'extension de la frontière vers le large commencerait
au point final de la ligne tracée par la chambre et ne modifierait
en rien cette ligne, il n’y a pas incompatibilité entre l’article VII
du compromis et les articles 59 et 60 du Statut. »

9. Considérant que les réponses des Parties à la demande d’explications
et d’éclaircissements transmise par le Président en exercice, qui sont à
rapprocher des termes du compromis aux fins de la présente affaire, ont été
à leur tour examinées par la Cour en chambre du conseil :

La Cour,

par onze voix contre deux,

POUR : M. Elias, Président en exercice ; MM. Forster, Gros, Lachs, Nagendra
Singh, Ruda, Mosler, Oda, Ago, Sette-Camara, Schwebel, juges ;

CONTRE : MM. Morozov et El-Khani, juges ;

1. Décide d'accéder à la demande des Gouvernements du Canada et des
Etats-Unis d’Amérique tendant à former une chambre spéciale de cinq
juges pour connaitre de la présente affaire ;

2. Déclare que, le 15 janvier 1982, les membres de la Cour dont les noms
suivent ont été élus pour siéger à la chambre :

MM. Gros,
RuDA,
MOSLER,
AGO,
SCHWEBEL, juges ;
GOLFE DU MAINE (ORDONNANCE 20 I 82) 9

3. Prend acte de ce que, dans l'exercice des pouvoirs qu’il tient de
l'article 31, paragraphe 4, du Statut, le Président en exercice a prié
M. Ruda de céder sa place, le moment venu, au juge ad hoc désigné
par le Gouvernement du Canada, et que M. Ruda s’est déclaré prêt à le
faire ;

4. Déclare la chambre composée comme il est indiqué plus haut dûment
constituée pour connaître de l'affaire en vertu de la présente ordon-
nance.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, La Haye, le vingt janvier mil neuf cent quatre-vingt-deux, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Canada et au
Gouvernement des Etats-Unis d'Amérique.

Le Président en exercice,
(Signé) T. O. ELras,

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

M. ODA, juge, joint une déclaration à l’ordonnance de la Cour.

MM. Morozov et EL-KHANI, juges, joignent à l'ordonnance de la Cour
les exposés de leur opinion dissidente.

(Paraphé) T.O.E.
(Parapheé) S.T.B.

10
